Exhibit 10.1

 

 

 

 

 

PURCHASE AGREEMENT

by and between

 

BREMNERDUKE MARY SHIELS DEVELOPMENT, L.P.

an Indiana limited partnership,

 

as Seller,

 

and

 

CARTER VALIDUS PROPERTIES, LLC,

a Delaware limited liability company

and/or its assignee or nominee

as Purchaser

 

 

 

Premises:

   Baylor Medical Center of Uptown         2727 E. Lemmon Avenue         Dallas,
Texas 75204     

Date:

   July 26, 2012   

 

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Contract”) is made and entered into as of the
Effective Date (as hereinafter defined) by and between BREMNERDUKE MARY SHIELS
DEVELOPMENT, L.P., an Indiana limited partnership (“Seller”), whose principal
place of business is located at 600 East 96th Street, Suite 100, Indianapolis,
Indiana 46240, and CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability
company and/or its assignee or nominee (“Purchaser”), whose principal place of
business is located at 4211 West Boy Scout Boulevard, Suite 500, Tampa, Florida
33607. The “Effective Date” shall be the date the Title Company (as hereinafter
defined) receives an original counterpart of this Contract signed by both Seller
and Purchaser, as evidenced by the Title Company’s signature hereto.

ARTICLE I

PROPERTY

Section 1.01    Property.  Seller hereby agrees to sell and convey to Purchaser,
and Purchaser hereby agrees to purchase from Seller, upon the terms and
conditions set forth herein, the following properties and assets:

     (a)      That certain tract of real property located in Dallas, Texas more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes, together with all of Seller’s right, title and interest in and to
(i) all and singular the rights and appurtenances pertaining to such real
property, including any easements, and all right, title and interest of Seller
in and to adjacent streets, alleys and rights-of-way, and (ii) any and all
water, water rights or similar rights or privileges (including tap rights)
appurtenant to or used in connection with the ownership or operation of such
real property (all of the foregoing being hereinafter collectively referred to
as the “Real Property”).

     (b)      All improvements, structures and fixtures now constructed and
completed with respect to and situated on the Real Property, including without
limitation that certain 24 bed, three-story hospital totaling 62,390 rentable
square feet situated on 1.24 acres and all of Seller’s right, title and interest
in all equipment and amenities situated therein, together with all of Seller’s
right, title and interest in all parking areas, loading dock facilities,
landscaping and other improvements, structures and fixtures (all of the
foregoing being hereinafter collectively referred to as the “Improvements”).

     (c)      All of Seller’s interest in that certain Lease Agreement between
Seller, as landlord, and MSH Partners, L.L.C., a Texas limited liability
company, as tenant (“Tenant”) dated November 30, 2009, as subsequently amended,
covering all or any portion of the Real Property and/or the Improvements
(collectively, the “Lease”), all security deposits, prepaid rents and similar
items attributable to periods after Closing, any receivables attributable to
periods after Closing for common area maintenance, taxes, insurance and/or other
items, if any,

 

1



--------------------------------------------------------------------------------

due and payable under the Lease, and all of Seller’s right, title and interest,
if any, in all parking agreements, and all contract rights approved by Purchaser
and all other intangible rights which are appurtenant to the Real Property
and/or the Improvements, including (to the extent assignable) all roof, HVAC and
other warranties issued with respect to the Improvements and the non-exclusive
right to use of the trade name associated with the Improvements and any and all
derivations of such name to the extent that Seller has such right (all of the
foregoing being hereinafter collectively referred to as the “Intangible
Property”).

     (d)      All of Seller’s right, title and interest, if any, in all
equipment, furniture, furnishings, machinery, heating, plumbing, ventilation and
air conditioning systems and equipment, carpet, tile, floor coverings, security
devices, sprinkler systems, supplies, telephone exchange numbers, tenant lease
files, leasing records, tenant credit reports, telephone systems, audio systems,
keys, surveys, plans and specifications (whether in cad, electronic or other
format), maintenance equipment and supplies and all other tangible personal
property situated on the Real Property and used in connection therewith or with
the Improvements along with Seller’s interest, if any, as lessee in any rented
or leased personal property, to the extent approved by Purchaser (all of the
foregoing being hereinafter collectively referred to as the “Personal
Property”).

All of the foregoing items purchased under this Contract are collectively
referred to as the “Property”.

ARTICLE II

PURCHASE PRICE

Section 2.01    Purchase Price.  The purchase price (the “Purchase Price”) is an
amount equal to THIRTY-ONE MILLION AND NO/100 DOLLARS ($31,000,000.00). The
Purchase Price will be paid by Purchaser to Seller at the Closing (as
hereinafter defined) in cash or immediately available wire transfer funds.

Section 2.02    Earnest Money.  Purchaser will, no later than 5:00 p.m. Eastern
Time on the second (2nd) business day after the Effective Date, deposit the
amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) as the initial
earnest money hereunder (the “Initial Deposit”), with Fidelity National Title
Insurance Company, 2001 Bryan Street, Suite 1700, Dallas, Texas 75201,
Attention: Alan Edmondson (the “Title Company”). In the event that Purchaser is
not ready to close the transaction thirty (30) days after the end of the Review
Period, then Purchaser may extend the Closing for an additional fifteen
(15) days by depositing an additional sum in the amount of TWO HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) with the Title Company (the “Extension
Deposit”). Upon deposit with the Title Company, the Extension Deposit shall be
nonrefundable to Purchaser (except in the event of a Seller’s default under this
Contract and except as expressly provided in this Contract to the contrary) but
remain a credit against the Purchase Price at Closing. As used herein, the term
“Earnest Money Deposit” means the Initial Deposit and, if made,

 

2



--------------------------------------------------------------------------------

the Extension Deposit, together with all interest accrued from time to time
thereon. The Earnest Money Deposit may, at the option of Purchaser, be in the
form of cash, certified check, cashier’s check or other immediately available
funds. The Title Company must hold the Earnest Money Deposit in an
interest-bearing account at a federally insured banking institution acceptable
to Purchaser, with all interest being paid to Purchaser or Seller, as the case
may be, in accordance with the terms of this Contract. At the Closing, the
Earnest Money Deposit will be applied toward the cash portion of the Purchase
Price, but otherwise the Earnest Money Deposit will be held by the Title
Company, returned to Purchaser, or delivered to Seller, in accordance with the
terms of this Contract.

ARTICLE III

REVIEW ITEMS

Section 3.01    Survey.  Seller shall, within two (2) days following the
Effective Date, deliver to Purchaser a copy of Seller’s most recent survey of
the Property. Purchaser, at Seller’s sole cost and expense, shall have the right
to obtain a new or recertified survey of the Property (the “Survey”) prepared by
a surveyor licensed in the State in which the Property is located and approved
by Purchaser; provided, however, Seller’s cost for the Survey shall not exceed
Seven Thousand Five Hundred Dollars ($7,500.00) in the aggregate. Subject to
approval of the Survey by Seller, Purchaser and the Title Company, the metes and
bounds description of the Real Property contained in the Survey will be the
description of the Real Property used in the Deed (as hereinafter defined).

Section 3.02    Title Review Items.  Purchaser shall have the right to order an
ALTA form commitment for title insurance (the “Title Commitment”), issued by the
Title Company which shall set forth the state of title to the Real Property and
the Improvements.

Section 3.03    Other Review Items.  Seller shall, within two (2) days following
the Effective Date, deliver to Purchaser a copy of the Lease. To the extent not
previously delivered, Seller shall, within two (2) business days following the
Effective Date, deliver to Purchaser the items shown on Schedule 3.03 to this
Contract, to the extent in Seller’s possession (collectively, the “Seller
Deliveries”). Seller makes no representation or warranty as to the truth,
accuracy or completeness of the Seller Deliveries or any other studies,
documents, reports or other information provided to Purchaser by Seller except
that Seller has no actual knowledge that any of the Seller Deliveries are false
or misleading in any material respect as of the date of any of the respective
Seller Deliveries.

Section 3.04    Inspection.  Subject to the Lease, any covenants, conditions and
restrictions of record, and applicable law, Purchaser has the right, at all
reasonable times following not less than two (2) business days’ prior written
notice to Seller, to conduct on-site inspections of the Property and physical
inspections and tests of the Property during the Review Period (as hereinafter
defined), including, without limitation, the right to enter and inspect all
portions of the Property (subject to the rights of Tenant under the

 

3



--------------------------------------------------------------------------------

Lease), to interview Tenant; provided, however, Purchaser agrees not to
unreasonably interfere with Tenant’s possession and/or Seller’s operations or
cause any damage to the Property. Notwithstanding the foregoing, Purchaser shall
not conduct or allow any physically intrusive testing of, on or under the
Property without the prior written consent of Seller which may granted or denied
in Seller’s sole discretion. Seller and/or Seller’s representative may be
present during Purchaser’s on-site inspections and interviews with Tenant.
Purchaser shall, at its expense, repair any damage to the Property caused by
Purchaser’s inspection or testing thereof, and shall indemnify and hold harmless
Tenant, Seller and any agent, advisor, representative, affiliate, employee,
director, partner, member, beneficiary, investor, servant, shareholder,
subsidiary, trustee or other person or entity acting on Seller’s behalf or
otherwise related to or affiliated with Seller (collectively, “Seller Related
Parties”) from and against any and all claims, actions, suits, liens, damages,
liabilities, losses and expenses to personal property or personal injury to the
extent directly attributable to any acts performed in exercising Purchaser’s
rights under this Article III. This agreement to indemnify Tenant, Seller, and
Seller Related Parties shall survive the Closing and any termination of this
Contract. Prior to, and as a condition to any entry on the Property by Purchaser
or its agents for the purposes set forth in this Article III, Purchaser shall
deliver to Seller a certificate of insurance evidencing comprehensive general
liability coverage (including coverage for contractual indemnities) with a
combined single limit of at least $2,000,000.00 and excess umbrella coverage for
bodily injury and property damage in the amount of $5,000,000.00, in a form
reasonably acceptable to Seller, covering any activity, accident or damage
arising in connection with Purchaser or agents of Purchaser on the Property, and
naming Seller, as an additional insured. Purchaser shall provide a copy of any
written inspection, test, report or summary to Seller promptly upon Purchaser’s
receipt thereof.

ARTICLE IV

REVIEW PERIOD

Section 4.01    Review Period.  Purchaser shall have a period of thirty
(30) days following full execution of this Contract by Purchaser and Seller to
review due diligence materials and documents required to be delivered to
Purchaser under Article III and to conduct such inspections, interviews, and
tests as Purchaser, in its sole discretion, deems appropriate as permitted
pursuant to Article III. Subject to the terms of Article III, Purchaser shall
also have the right to interview the Seller’s user group, tenants or service
providers at the Property.

Section 4.02    Waiver Notice.  If for any or no reason Purchaser, in its sole
and absolute discretion, is not satisfied with the items to be delivered by
Seller to Purchaser under Article III, the results of such inspections,
interviews, tests or audits or any other fact or situation with respect to the
Property, then in such event Purchaser shall have the right to terminate this
Contract prior to the expiration of the Review Period. If Purchaser fails, for
any or no reason, to deliver Seller written notice unconditionally waiving this
termination right on or before the end of the Review Period (the “Waiver
Notice”), this Contract shall be deemed automatically terminated. Purchaser’s
failure to deliver the Waiver Notice on or before expiration of the Review
Period shall be deemed Purchaser’s

 

4



--------------------------------------------------------------------------------

election to terminate this Contract under this Section 4.02. If the Waiver
Notice is timely given, the Earnest Money Deposit shall become nonrefundable to
Purchaser (except in the event of a Seller’s default under this Contract and
except as expressly provided in the Contract to the contrary) but remain a
credit against the Purchase Price at Closing.

Section 4.03    Termination.  If this Contract has been terminated in accordance
with, and subject to the terms of this Article IV, the Earnest Money Deposit
shall be refunded fully and promptly to Purchaser, and the parties hereto shall
thereupon be relieved of all liabilities and obligations hereunder except for
the indemnity obligations of Purchaser expressly set forth in this Contract.
Purchaser will promptly return to Seller any due diligence materials delivered
by Seller. Seller expressly acknowledges and agrees that, if Purchaser requests
the Title Company to return the Earnest Money Deposit as a result of Purchaser’s
election to terminate this Contract under Section 4.02, then the Title Company
shall have no obligation to independently determine whether Purchaser has the
right to receive the Earnest Money Deposit, and the Title Company may rely
solely upon the written instructions set forth in any written notice delivered
by Purchaser from and after such election, without the joinder, approval or
consent of Seller.

Section 4.04    Service Contracts.  Seller agrees that all service and
maintenance contracts to which Seller is a party (collectively, the “Service
Contracts”) must be terminated by Seller on or before the Closing Date unless
Purchaser otherwise elects, by written notice prior to the end of the Review
Period, to assume same; provided, however, Seller has no obligation to terminate
any Service Contracts which cannot be terminated, without cause and without any
termination fee, on thirty (30) or less days notice. The Service Contracts
exclude management and leasing agreements, all of which must be terminated by
Seller, at Seller’s sole cost, on or before the Closing Date, to the extent any
such agreements exist.

ARTICLE V

CONVEYANCE

Section 5.01    Conveyance.  At the Closing, Seller will convey fee simple title
to the Real Property and the Improvements to Purchaser or Purchaser’s assignee
or nominee by the Deed and title to the Personal Property and the Intangible
Property by the Bill of Sale (as hereinafter defined), free and clear of any and
all deeds of trust, mortgages or other liens or indebtedness; subject, however,
to the following (collectively, the “Permitted Exceptions”):

     (a)      General real estate taxes for the year in which the Closing occurs
and subsequent years not yet due and payable.

     (b)      All easements, restrictions, rights-of-way, party wall agreements,
encroachments, covenants, reservations, agreements, leases, tenancies, licenses,
conditions and other matters affecting all or any portion of the Property to the
extent (i) reflected on Exhibit B attached hereto and incorporated by reference
herein (the “Existing Exceptions”), (ii) items other than the Existing
Exceptions

 

5



--------------------------------------------------------------------------------

reflected on Schedule B to the Title Commitment (other than the standard printed
exceptions on Schedule B to the Title Commitment) and which Seller has not
otherwise agreed in writing during the Review Period to remove; (ii) items other
than the Existing Exceptions reflected on the Survey, as recertified, and which
Seller has not otherwise agreed in writing during the Review Period to remove;
and/or (iii) created by or consented and agreed to in writing by Purchaser prior
to or at the Closing. If Seller agrees to remove such items in writing, Seller
must remove such items at or prior to Closing.

     (c)      The rights of tenants, as tenants only, under unrecorded written
leases delivered by Seller to Purchaser at the start of the Review Period or
executed thereafter as provided herein.

     (d)      Notwithstanding Purchaser’s delivery of a Waiver Notice, or
anything else to the contrary in this Contract, Seller must remove at or prior
to the Closing any mortgages and mechanics and materialmen liens created,
suffered or incurred by, through or under Seller against the Property.

Section 5.02    Owner Policy.  At the Closing, Purchaser must be able to obtain
a standard Texas Form T-1 Owner Policy of Title Insurance (the “Owner Policy”)
issued by the Title Company in Purchaser’s favor in the amount of the Purchase
Price, insuring Purchaser’s fee simple title to the Real Property and the
Improvements subject only to the Permitted Exceptions, together with such
endorsements available in the State of Texas as Purchaser may request on or
before the expiration of the Review Period.

ARTICLE VI

CLOSING

Section 6.01    Closing.  Subject to satisfaction or waiver of the Conditions
Precedent to Closing set forth in Section 9.05 of this Contract, the purchase
and sale of the Property (the “Closing”) will be held through escrow at the
offices of the Title Company and will occur at 11:00 a.m. Dallas, Texas time on
the earlier of the date which is: (i) five (5) business days following receipt
by Seller of Purchaser’s written notice of its intent to close following the
expiration of the Review Period or (ii) thirty (30) days after the end of the
Review Period (the “Closing Date”). Notwithstanding the foregoing, Purchaser may
extend the Closing Date for an additional fifteen (15) days by giving Seller at
least two (2) business days’ prior notice and concurrently therewith making the
Extension Deposit with the Title Company.

Section 6.02    Seller’s Obligations.  At the Closing, Seller deliver to
Purchaser, and/or cause the execution and delivery by all parties other than
Purchaser of, the following with respect to the Property:

     (a)      That certain special warranty deed (the “Deed”) in the form
attached hereto as Exhibit C and made a part hereof for all purposes.

 

6



--------------------------------------------------------------------------------

     (b)      That certain blanket conveyance, bill of sale and assignment
(“Bill of Sale”) in the form attached hereto as Exhibit D and made a part hereof
for all purposes.

     (c)      Intentionally omitted.

     (d)      That certain affidavit (the “FIRPTA Affidavit”) in the form
attached hereto as Exhibit F and made a part hereof for all purposes.

     (e)      That certain tenant estoppel certificate (the “Tenant Estoppel
Certificates”) in the form attached hereto as Exhibit G and made a part hereof
for all purposes from Tenant (the “Required Estoppel”). Seller agrees to use
commercially reasonable efforts to obtain and deliver to Purchaser the Tenant
Estoppel Certificate no later than the third (3rd) business day prior to the
Closing Date. Seller will not be in default for failure to deliver the Tenant
Estoppel Certificate and Purchaser’s sole recourse for such failure will be to
terminate this Contract and receive the Earnest Money Deposit. Purchaser shall
be entitled to extend the Closing Date for up to fifteen (15) days, if
necessary, in order for Seller to obtain the Required Estoppel.

     (f)       An original counterpart (to the extent available) of the Lease
and any billing and default notices with respect to the Tenant.

     (g)      All landlord keys to the Property.

     (h)      To the extent necessary to permit the Title Company to remove any
exception in the Owner Policy for mechanics’ and materialmen’s liens and general
rights of parties in possession, a certificate as to debts and liens and parties
in possession executed by Seller, made to the Title Company and in a form
reasonably acceptable to Seller and the Title Company, along with a GAP
certificate and any other items reasonably required by the Title Company.

     (i)       Seller’s certification that all representations and warranties
made by Seller under this Contract are true, complete and correct in all
material respects as of the Closing Date (if accurate or, if not accurate, a
description of the basis for such inaccuracy).

     (j)       That certain tenant notification letter (the “Tenant Letter”) in
the form attached hereto as Exhibit H and made a part hereof for all purposes.

     (k)      A closing statement, prepared by Title Company, in form and
substance mutually satisfactory to Purchaser and Seller (the “Closing
Statement”).

     (l)       A certified rent roll listing all of the tenants of the Property.

Section 6.03    Purchaser’s Obligations.  At the Closing, Purchaser shall
deliver the Purchase Price to Seller in cash or by wire transfer of immediately
available funds, and shall execute and deliver to Seller the following with
respect to the Property:

     (a)      The Tenant Letter.

 

7



--------------------------------------------------------------------------------

     (b)      Appropriate evidence of Purchaser’s authority to consummate the
transactions contemplated by this Contract as may be required by the Title
Company.

     (c)      The Bill of Sale.

     (d)      The Closing Statement.

Section 6.04    Management Transition/Roof Warranty.    Seller agrees that
Purchaser may contact Seller and its managing agent to obtain copies of and to
discuss any income and expense reports prepared for the Property and to discuss
the operation of the Property; provided, however, Purchaser acknowledges that
the Property is self-managed by Tenant pursuant to the Lease. Seller shall use
commercially reasonable efforts to obtain at or prior to Closing the consents of
the issuers of any roof warranties and all other warranties affecting the
Property to the assignment of such roof warranties and all other warranties at
Closing from Seller to Purchaser, including by making property management
personnel available at reasonable times and after reasonable notice for
inspections of the roof by such roof warranty issuers and the other issuers of
the other warranties and executing such documents (in forms reasonably
acceptable to Seller) as reasonably necessary to assign any such roof warranties
to Purchaser. Seller shall be responsible for any inspection fees assessed by
the roof warranty issuers to give such consents, together with the costs of any
repairs or replacements required by any roof warranty issuer as a condition to
delivery of its consent.

Section 6.05    Possession.  Possession of the Property must be delivered by
Seller to Purchaser at the Closing, subject only to the Permitted Exceptions.

Section 6.06    Due Diligence Costs.  Purchaser will pay its own costs in
conducting its due diligence activities.

ARTICLE VII

CLOSING ADJUSTMENTS

Section 7.01    General Prorations.    The following will be apportioned at the
Closing:

     (a)      Rents, if any, as and when collected (the term “rents” as used in
this Contract including base rent, percentage rent, common area maintenance,
parking, tax, insurance and other payments due and payable under the Lease,
together with all sales and other taxes thereon) and all other income generated
by all or any portion of the Property, including parking revenue. There will be
no proration of rents accrued but not collected as of the Closing Date.

     (b)      Taxes and other assessments (including personal property taxes on
the Personal Property) applicable to the Property. Special assessments certified

 

8



--------------------------------------------------------------------------------

by any municipal utility district or other taxing authority prior to the Closing
Date must be paid in their entirety by Seller at or before the Closing, except
to the extent such assessments are payable in installments, in which event they
shall be prorated between the parties. If the tax rate or assessed valuation or
both have not yet been fixed, the proration shall be based on a good faith
estimate as to the amount of such taxes for the current year after consideration
of the tax rate and/or assessed valuation last fixed; provided that the parties
hereto agree that to the extent the actual taxes for the current year differ
from the amount so apportioned at the Closing, the parties hereto will make all
necessary adjustments by appropriate payments between themselves following the
Closing, and this provision shall survive delivery of the Deed. Notwithstanding
the foregoing, if Tenant pays such taxes directly to the taxing authority, then
such taxes paid directly by Tenant to the taxing authority shall not be
prorated. Seller may, upon notice to Purchaser, at Seller’s option and at
Seller’s expense, protest, appeal or institute such other proceedings as
Purchaser may deem appropriate to effect a reduction of real estate or personal
property assessments which are assessed prior to the Closing. Seller hereby
indemnifies and holds harmless Purchaser from any loss, costs and damages caused
by such contest and shall provide such bonds or other security as required in
order to protest such taxes or assessments. The right to protest, appeal or
institute proceedings shall expire one year after the date of Closing.

     (c)      Payments under any Service Contracts, if any, which pursuant to
Section 4.06 Purchaser has agreed to assume at the Closing.

     (d)      Gas, electricity and other utility charges, if any, to be
apportioned on the basis of the last meter reading. Notwithstanding the
foregoing, if Tenant pays such gas, electricity and other utility charges
directly to the appropriate utility provider, then such charges paid directly by
Tenant to the utility providers shall not be prorated.

In making such apportionments, Purchaser will receive credit for all rents and
other income paid with respect to the day of the Closing, and Purchaser will be
charged for taxes and other expenses incurred with respect to the day of the
Closing. All apportionments are to be subject to post-closing adjustments as
necessary to reflect later relevant information not available at the Closing and
to correct any errors made at the Closing with respect to such apportionments;
provided, however, that such apportionments shall be deemed final and not
subject to further post-closing adjustments if no such adjustments have been
requested in writing after a period of sixty (60) days from such time as all
necessary information is available to make a complete and accurate determination
of such apportionments. All apportionments (regardless of whether all relevant
information has been received on errors have been made) are final and not
subject to further post-closing adjustment one (1) year following the Closing
Date.

 

9



--------------------------------------------------------------------------------

Section 7.02    Specific Prorations.    Anything hereinabove contained to the
contrary notwithstanding:

     (a)      Seller shall retain and be entitled to receive any tax refunds
issued after Closing to the extent applicable to the period prior to the
Closing, but not otherwise. Seller may not initiate nor demand Purchaser
initiate or continue any litigation to collect such tax refunds. There will be
no proration of any insurance related expenses, it being agreed that Purchaser
will obtain its own insurance coverage as of the Closing Date.

     (b)      Seller and Purchaser agree that all rents received after the
Closing from Tenant after reasonable costs of collection, if any, incurred by
Purchaser shall be applied first to current rentals owed by Tenant, and then to
delinquent rentals, if any, owed by such tenant in the inverse order of their
maturity, and Purchaser will deliver to Seller any such delinquent rentals owed
Seller and received following the Closing. For a period of six (6) months
following the Closing, Purchaser shall use reasonable efforts to collect for
Seller any rental payments past due as of the Closing or due subsequent to
Closing for a period prior to Closing, from Tenant; provided, however, Purchaser
shall not be required to declare a lease default or institute any legal action
in any court against Tenant. Seller will deliver to Purchaser, within five
(5) business days following receipt, any rents received by Seller after the
Closing and attributable to the period from and after the Closing. From and
after the sixth (6th) month following the Closing Date, Seller shall have the
right to pursue reasonable collection remedies against Tenant owing delinquent
rentals owed Seller, provided that (i) Seller shall notify Purchaser of its
intent to institute any collection remedy or proceeding not less than fifteen
(15) days prior to the institution thereof, and (ii) Seller shall in no event
institute any proceeding to evict or dispossess a tenant from the Property.
Purchaser may, by written notice to Seller within ten (10) days of receipt of
Seller’s notice of intent to institute collection remedies or proceedings,
restrict Seller from collecting such delinquent rentals, but only if Purchaser
first pays Seller such delinquent rentals in exchange for Seller’s assignment to
Purchaser of all of Seller’s rights and causes of action with respect thereto.

     (c)      At the Closing, Seller shall credit to the account of Purchaser
against the Purchase Price (i) any security deposit reflected as being made
under the Lease or otherwise actually collected by Seller, together with all
interest, if any, which must be paid thereon to Tenant thereunder; and (ii) all
prepaid rents and other charges paid in advance by Tenant and attributable to
the period after the Closing; and in each case, the Bill of Sale shall provide
for Purchaser’s assumption of the obligation to return any such sums (and, if
applicable, interest thereon) to the extent same are so credited, but not
otherwise. If any security deposits are in the form of a letter of credit,
Seller must deliver to Purchaser at Closing the original letter of credit,
together with all assignment/transfer documentation (fully executed and bank
authenticated, as applicable) and assignment/transfer fees required by the
issuing entity to cause same to be reissued to Purchaser immediately following
the Closing.

 

10



--------------------------------------------------------------------------------

     (d)       Leasing commissions and tenant improvement expenses relating to
the Lease shall be apportioned between the parties as follows:

        (i)    All such expenses relating to the Lease, and which are not
contingent on renewal or expansion of the Lease after the Effective Date, shall
be the sole obligation of Seller and shall be paid in full by Seller (regardless
of whether any portion of such expenses may not otherwise become due until after
the Closing Date), on or before the Closing Date and, if Purchaser fails to
receive reasonably acceptable evidence of such payment (together with the
release of any lien applicable thereto), the unpaid portion shall be credited
against the Purchase Price.

        (ii)   All such expenses relating to the Leases executed before the
Effective Date, which are solely payable with respect to and contingent upon
renewal of the Lease or expansion into additional space by Tenant under the
Lease after the Closing Date shall be the sole obligation of Purchaser, provided
such expenses are disclosed in the Lease and commission agreements delivered to
Purchaser during the Review Period. Any such expenses not so disclosed shall
render Seller liable for any such expenses and, if Purchaser fails to receive
reasonably acceptable evidence of payment (together with the release of any lien
applicable thereto) on or before the Closing, Purchaser will receive a credit
therefor against the Purchase Price.

     (e)       Notwithstanding the foregoing, in the event that Tenant is
responsible for paying any of the items which are to be prorated, then there
shall only be a proration to the extent that the Tenant under the Lease is not
obligated to pay for the same.

Section 7.03     Transaction Costs.  Seller shall be responsible for (a) all
attorneys fees and expenses, if any, of counsel to Seller; (b) all documentary
stamp, transfer, surtax and excise taxes payable upon the transfer of the
Property and/or recordation of the Deed; (c) the basic premium for the Owner’s
Policy; (d) the cost of the Survey; and (e) one-half (1/2) of any escrow and
other charges of the Title Company and recording fees. Purchaser shall be
responsible for (a) all attorneys’ fees and expenses, if any, of counsel to
Purchaser; (b) one-half (1/2) of any escrow and other charges of the Title
Company; (c) the cost of any title insurance endorsements requested by the
Purchaser; and (d) any other costs not expressly required to be paid by Seller
pursuant to this Contract.

Section 7.04     Brokerage Commissions.    Purchaser represents to Seller that
Purchaser has not engaged the services of any broker, finder or other agent in
regard to this Contract other than Servant Investments, LLC, who shall be paid a
commission by Purchaser pursuant to the terms of a separate agreement in the
event the transaction contemplated by this Contract closes. Purchaser hereby
agrees to indemnify Seller and hold Seller harmless against all liability, loss,
cost, damage and expense (including, but not limited to, attorneys’ fees and
court costs, including any appeal that may be filed) which Seller shall ever
suffer or incur because of any claim by any broker, finder, or other agent,
whether or not meritorious, for any fee, commission or other compensation with
respect hereto resulting from the acts of Purchaser. Seller represents to
Purchaser that Seller has not engaged the services of any real estate broker,
finder or other agent in regard to this Contract other than CASE Commercial Real
Estate Partners who shall be

 

11



--------------------------------------------------------------------------------

paid a commission by Seller in the amount of Three Hundred Eighty-Seven Thousand
Five Hundred and No/100 Dollars ($387,500.00) if the transaction contemplated by
this Contract closes. Seller hereby agrees to indemnify Purchaser and hold
Purchaser harmless against all liability, loss, cost, damage and expense
(including, but not limited to, attorneys’ fees and court costs, including any
appeal that may be filed) which Purchaser shall ever suffer or incur because of
any claim by any broker, finder, or other agent, whether or not meritorious, for
any fee, commission or other compensation with respect hereto resulting from the
acts of Seller. This provision shall survive Closing.

Section 7.05     Survival.    The terms of this Article shall survive the
termination of this Contract and the Closing and delivery of the Deed for a
period of sixty (60) days.

ARTICLE VIII

TERMINATION AND REMEDIES

Section 8.01     Purchaser’s Default.    If Purchaser defaults under this
Contract, Seller shall be entitled, as Seller’s sole and exclusive remedy, to
terminate this Contract and receive delivery of the Earnest Money Deposit from
the Title Company. Seller and Purchaser acknowledge and agree that delivery of
the Earnest Money Deposit shall be deemed liquidated damages for Purchaser’s
breach of this Contract, it being further agreed that the actual damages to
Seller in the event of such breach are impractical to ascertain and the Earnest
Money Deposit is a reasonable estimate thereof. Seller has no right to
specifically enforce Purchaser’s obligations under this Contract nor to seek or
otherwise collect any actual, out-of-pocket, lost profit, punitive,
consequential, treble, or other damages from or against Purchaser, except for
the indemnity obligations of Purchaser expressly set forth in this Contract and
the right to recover attorneys’ fees set forth in Section 12.04 below, which
shall not be limited by this Section 8.01. In no event shall any officer,
director, agent or employee of Purchaser or its partners be personally liable
for any of Purchaser’s obligations under this Contract or the documents to be
delivered at the Closing.

Section 8.02     Seller’s Default.    Subject to Section 9.03, if Seller
defaults under this Contract which is not cured by Seller as provided herein,
Purchaser shall be entitled, as Purchaser’s sole and exclusive remedies, to
either (a) terminate this Contract upon written notice to Seller and receive
delivery of the Earnest Money Deposit from the Title Company, together with all
accrued interest thereon, or (b) pursue an action to enforce specific
performance of Seller’s obligations under this Contract; provided that any
action by Purchaser for specific performance must be filed, if at all, within
ninety (90) days of Seller’s default, and the failure to file within such period
shall constitute a waiver by Purchaser of such right and remedy. If Purchaser
shall not have filed an action for specific performance within the
aforementioned time period or so notified Seller of its election to terminate
this Contract, Purchaser’s sole remedy shall be to terminate this Contract in
accordance with clause (a) above. Notwithstanding the foregoing, if specific
performance would not be an effective remedy as a result of Seller’s willful
default, Purchaser may, in lieu of specific performance, but not in lieu of the
return of the Earnest Money Deposit and Extension Deposit, collect its actual
damages from Seller; provided, however, in no event shall Purchaser be entitled
to indirect, consequential or punitive damages from Seller.

 

12



--------------------------------------------------------------------------------

Section 8.03     Limitation on Liability.    Notwithstanding anything to the
contrary contained in this Contract or any document executed in connection
herewith, the aggregate liability of Seller arising pursuant to or in connection
with the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Contract (or any
document or certificate executed or delivered in connection herewith) shall not
exceed $3,100,000.00, however, Purchaser shall not make any claims in connection
with the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Contract unless
such claims in the aggregate exceed $25,000.00. No shareholder or agent of
Seller, nor any Seller Related Parties, shall have any personal liability,
directly or indirectly, under or in connection with this Contract or any
agreement made or entered into under or pursuant to the provisions of this
Contract, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Purchaser, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability. The provisions of this Section 8.03 shall
survive the Closing or sooner termination of this Contract.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.01    Seller’s Representations.  Seller hereby represents and warrants
to Purchaser except as set forth in that certain schedule (the “Disclosure
Schedule”) attached hereto as Exhibit J and made a part hereof for all purposes,
as follows:

     (a)      Seller is a duly organized, validly existing limited partnership
under the laws of the State of Indiana and is authorized to conduct business in
the State of Texas. This Contract has been duly authorized, executed and
delivered by Seller, and is and at the time of the Closing will be a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.

     (b)      Seller has received no written notice of any (and, to Seller’s
actual knowledge, there is no) current, proposed or threatened eminent domain or
similar proceeding, or private purchase in lieu of such proceeding, which would
affect the Property in any way whatsoever.

     (c)      Seller has not received any written notice of a claim that the
Property does not comply with any federal, state, county, city or any other
laws, ordinances, rules and regulations, including, but not limited to, those
relating to

 

13



--------------------------------------------------------------------------------

environmental, zoning, land use and division, building, fire, health and safety
matters, of any government or any agency, body or subdivision thereof bearing on
the construction of the Improvements and on the operation, ownership or use of
the Property (collectively, “Applicable Laws”), which noncompliance Seller has
not cured.

     (d)      Seller has received no written notice of any pending or
threatened, litigation which does or would affect the Property or Seller’s
ability to fulfill all of its obligations under this Contract. Except as set
forth in the Disclosure Schedule, there are no outstanding claims on Seller’s
insurance policies which claims relate to the Property.

     (e)      Seller has delivered to Purchaser true and complete copy of the
Lease. To Seller’s actual knowledge, no material default or breach exists on the
part of Tenant under the Lease. To Seller’s actual knowledge, Seller, as
landlord, has fully completed all construction obligations and all tenant
improvements specified in the Lease to be the responsibility of the landlord
thereunder and has paid all tenant improvement costs, allowances and leasing
commissions applicable thereto and no such costs are payable at any time
hereafter. Seller has not received any written notice of any default or breach
on the part of the landlord under any of the Lease, nor, to Seller’s actual
knowledge, does there exist any default or breach on the part of the landlord
thereunder. Except as set forth in the Disclosure Schedule, there are no
agreements which would require the payment of a leasing commission by the
landlord upon any renewal or expansion of the Lease. There are no pending
contracts for the sale of all or any portion of the Property.

     (f)      Except as disclosed to Purchaser, there are no Service Contracts
or other written agreements for services, supplies or materials affecting the
use, operation or management of the Property entered into by Seller. Seller has
delivered to Purchaser true, complete and correct copies of all Service
Contracts.

     (g)      Seller has not received any written notice concerning any alleged
violation of any applicable environmental law, rule or regulation which remains
uncured.

     (h)      As a condition of Closing, Purchaser shall have no obligation to
continue to employ any persons presently employed by Seller at the Property.

     (i)      Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as defined in the Internal Revenue Code (“Code”)), and
is not subject to the provisions of Sections 897(a) or 1445 of the Code related
to the withholding of sales proceeds to foreign persons.

     (j)      (i) Seller is (A) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list

 

14



--------------------------------------------------------------------------------

maintained by OFAC pursuant to any authorizing statute, executive order or
regulation (collectively, the “List”), (B) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and
(C) not an “Embargoed Person” (as defined below), (ii) to Seller’s actual
knowledge, none of the funds or other assets of Seller constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person, and
(iii) to Seller’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in any Seller (whether directly or indirectly). The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

Section 9.02    Purchaser’s Representations.    Purchaser hereby represents and
warrants to Seller, as of the date hereof and as of the Closing Date, as
follows:

     (a)      Purchaser is a Delaware limited liability company, duly organized,
validly existing and in good standing under the laws of its organization, and
has all requisite power and authority to carry on its business as now conducted.
This Contract constitutes a valid and binding obligation of Purchaser
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

     (b)      Purchaser has the capacity and complete authority to enter into
and perform this Contract, and no consent, approval or other action by any
person or entity (other than the person signing this Contract on behalf of
Purchaser and any approval to be obtained by Purchaser during the Review Period)
will be needed thereafter to authorize Purchaser’s execution and performance of
this Contract.

     (c)      (i) Purchaser is (A) not currently identified on the List, (B) not
a person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States, and (C) not an Embargoed Person, (ii) to
Purchaser’s actual knowledge, none of the funds or other assets of Purchaser
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person, and (iii) to Purchaser’s actual knowledge, no Embargoed
Person has any interest of any nature whatsoever in any Purchaser (whether
directly or indirectly).

Section 9.03    Discovery.    As used in this Contract, the phrase “Seller’s
knowledge” or any derivation thereof shall mean the actual knowledge of Jeff
Behm, Vice President, Dispositions for Duke Realty Corporation, provided,
however, Jeff Behm shall have no duty to investigate the matter to which such
actual knowledge, or the

 

15



--------------------------------------------------------------------------------

absence thereof, pertains. It shall be a condition of Closing that the
representations and warranties contained in this Article IX (the “Closing Date
Representations”) are true and correct in all material respects at Closing. In
the event that Seller or Purchaser learns that any of said representations or
warranties becomes inaccurate between the Effective Date and the Closing, Seller
or Purchaser, as applicable, shall immediately notify the other party in writing
of such change (a “Notice of Inaccuracy”). The Closing shall be automatically
extended up to thirty (30) days in order to allow Seller to cure such change if
Seller elects, by written notice delivered to Purchaser within five (5) business
days after Seller’s receipt of a Notice of Inaccuracy. In the event Seller so
cures such change by the Closing Date (as the same may be extended pursuant to
this Section 9.03), this Contract shall remain in full force and effect. If
Seller does not cure such change by the Closing Date (as the same may be
extended pursuant to this Section 9.03), Purchaser may either (a) terminate this
Contract by written notice to Seller, in which case the Earnest Money Deposit,
together with interest earned thereon, shall be returned to Purchaser and the
parties shall have no further rights or obligations hereunder, except for those
which expressly survive such termination, or (b) waive such right to terminate
by proceeding with the transaction pursuant to the remaining terms and
conditions of this Contract without any reduction in the Purchase Price. In the
event Purchaser elects option (b) in the preceding sentence, the representations
and warranties shall be deemed to be automatically amended to reflect said
change. Notwithstanding and without limiting the foregoing, (i) if any of the
representations or warranties of Seller that survive Closing contained in this
Contract or in any document or instrument delivered in connection herewith are
materially false or inaccurate, or Seller is in material breach or default of
any of its obligations under this Contract that survive Closing, and Purchaser
nonetheless closes the transactions hereunder and purchases the Property, then
Seller shall have no liability or obligation respecting such false or inaccurate
representations or warranties or other breach or default (and any cause of
action resulting therefrom shall terminate upon the Closing) in the event that
either (x) on or prior to Closing, Purchaser shall have had actual knowledge of
the false or inaccurate representations or warranties or other breach or
default, or (y) the accurate state of facts pertinent to such false or
inaccurate representations or warranties or other breach or default was
contained in any of the information respecting the Property furnished by Seller
or otherwise obtained by Purchaser.

Section 9.04   Operating Covenants.   Seller agrees to operate and maintain the
Property prior to the Closing in a manner consistent with its current operating
procedures, and shall not, without the prior written consent of Purchaser, do
any of the following:

    (a)      Enter into any contract (other than leases which are subject to
clause (b) below) that will not be fully performed by Seller on or before the
Closing Date or that will not be susceptible of cancellation by Purchaser on or
after the Closing Date upon thirty (30) days or less prior written notice,
without cost or liability to Purchaser, or amend, modify or supplement any
existing contract (other than leases which are subject to clause (b) below) or
agreement in any material respect.

    (b)      Enter into any new lease or amend, modify, supplement or terminate
the Lease. Seller agrees that, after the Review Period, Purchaser shall

 

16



--------------------------------------------------------------------------------

have the right, without Seller’s consent, to enter into new leases affecting all
or any portion of the Property, as long as any such lease will only take effect
from and after the Closing Date and such lease is subject to and conditioned
upon the completion of the Closing.

    (c)      Fail to maintain its current insurance covering Seller’s interest
in the Property or advise Purchaser promptly of the occurrence of any fire or
other casualty affecting the Property.

    (d)      Sell, assign or create any right, title or interest whatsoever in
or to the Property (including any so-called “back-up” contracts which are
expressly prohibited) or create any voluntary lien, thereon from and after the
date of the Title Commitment, other than liens or encumbrances noted in the
Title Commitment, without promptly discharging same or otherwise complying with
the terms of Section 4.04.

    (e)      Intentionally take any action which would have the effect of
violating any of the representations and warranties of Seller contained in this
Contract.

Section 9.05   Purchaser’s Conditions Precedent.   Purchaser is not obligated to
perform under this Contract unless all of the following conditions precedent are
satisfied (or waived in writing by Purchaser) and are otherwise true and correct
as of the Closing Date:

    (a)      All of Seller’s representations and warranties are true and correct
in all material respects.

    (b)      Seller has performed all of its covenants, agreements, and
obligations under this Contract in all material respects and is otherwise not in
default.

    (c)      From and after the expiration of the Review Period, there has been
no material adverse change in the physical or environmental condition of the
Property, in the matters reflected in the Title Commitment, the Survey, the rent
roll or the operating statements delivered to, or reviewed by, Purchaser
hereunder since the date of delivery, approval or review, as applicable, of such
items, except to reflect those items approved or otherwise created in writing by
Purchaser; provided, however, changes in the physical or environmental condition
of the Property resulting from casualty shall be governed by Sections 11.01 and
11.02 of the this Contract.

Notwithstanding the generality of the foregoing, Seller shall use reasonable
efforts to satisfy all of the foregoing conditions precedent. If Seller is
unable to satisfy all of the foregoing conditions precedent, Purchaser may waive
one or more conditions precedent, extend the Closing Date for up to an
additional fifteen (15) days to permit satisfaction of the applicable conditions
precedent or terminate this Contract, in any such event by written notice to
Seller. If Purchaser elects to close, Purchaser will be deemed to have

 

17



--------------------------------------------------------------------------------

waived any conditions actually known by Purchaser to be unsatisfied at the
Closing. If Purchaser elects to terminate, the Earnest Money Deposit shall be
immediately returned to Purchaser.

Section 9.06   Post-Closing Claim.   If: (i) Purchaser makes a claim against
Seller with regard to a representation or warranty which expressly survives
Closing, (ii) Purchaser makes such claim within one (1) year after the Closing,
and (iii) Purchaser obtains a final and non-appealable judgment against Seller
which remains unpaid for a period of thirty (30) days, then Seller agrees that
Purchaser shall have the right to trace the Purchase Price to the extent
necessary to satisfy such claim. Seller represents to Purchaser that Seller has
(or will prior to distribution of any such disposition proceeds) provide written
notice to Seller’s partners, shareholders and members (and, if such partners,
shareholders and members are entities whose sole material asset is their
respective interest in Seller, their respective members, partners and
affiliates) of this tracing provision. Seller acknowledges and agrees that
Purchaser has relied and has the right to rely upon the foregoing in connection
with Purchaser’s consummation of the transaction set forth in this Contract.

Section 9.07   Seller’s Conditions Precedent.   Seller is not obligated to
perform under this Contract unless all of the following conditions precedent are
satisfied (or waived in writing by Seller) and are otherwise true and correct as
of the Closing Date:

    (a)      Seller receiving all corporate and partnership approvals to
complete this transaction on or before the third (3rd) Tuesday following the
Effective Date (the “Seller Approval Date”). In the event this condition is not
satisfied on or prior to the Seller Approval Date, Seller may deliver written
notice thereof to Purchaser on or before the Seller Approval Date, whereupon
this Contract shall cease and terminate, the Earnest Money Deposit shall be
returned and paid to Purchaser, and neither party shall have any further
obligation hereunder except those which expressly survive the termination of
this Contract. If Seller fails to so notify Purchaser on or before the Seller
Approval Date, this condition shall be deemed waived.

    (b)      Purchaser has performed all of its covenants, agreements, and
obligations under this Contract in all material respects and is otherwise not in
default.

In the event Seller terminates this Contract as a result of Section 9.07(a),
then Purchaser shall be entitled to a reimbursement of reasonable costs and
expenses incurred in its due diligence efforts in evaluating the Property within
thirty (30) days following Seller’s receipt of an invoice and reasonable
documentation supporting such costs and expenses, which reimbursement shall not
exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate.
Notwithstanding the foregoing, nothing contained in this Section 9.07 shall
waive or diminish any right or remedy Seller may have for Purchaser’s default or
breach of this Contract.

 

18



--------------------------------------------------------------------------------

ARTICLE X

NOTICES

Section 10.01 Notices.   Any notice, demand or other communication which may or
is required to be given under this Contract must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; or (c) transmitted by
reputable overnight courier service, such as Federal Express. Except as
otherwise specified herein, all notices and other communications shall be deemed
to have been duly given on (i) the date of receipt if delivered personally,
(ii) two (2) business days after the date of posting if transmitted by
registered or certified mail, return receipt requested, or (iii) the first
(1st) business day after the date of deposit, if transmitted by reputable
overnight courier service. A notice or other communication not given as herein
provided shall only be deemed given if and when such notice or communication and
any specified copies are actually received in writing by the party and all other
persons to whom they are required or permitted to be given. Purchaser and Seller
may change its address for purposes hereof by notice given to the other parties
in accordance with the provisions of this Section, but such notice shall not be
deemed to have been duly given unless and until it is actually received by the
other parties. Notices hereunder shall be directed as follows:

 

If to Purchaser:

  

Carter Validus Properties, LLC

  

4211 W. Boy Scout Blvd.

  

Suite 500

  

Tampa, FL 33607

  

Attention:  John E. Carter

  

Telephone:  (813) 263-5312

  

Email:  jcarter@carterusa.com

With a copy to:

  

GrayRobinson, P.A.

  

201 North Franklin Street, Suite 2200

  

Tampa, Florida 33602

  

Attention:  Stephen L. Kussner, Esquire

  

Telephone:  (813) 273-5296

  

Email:  stephen.kussner@gray-robinson.com

If to Seller:

  

BremnerDuke Mary Shiels Development, L.P.

  

600 East 96th Street, Suite 100

  

Indianapolis, Indiana 46240

  

Attention:  Jeff Behm

  

Telephone:  (317) 808-6066

  

Email:  jeff.behm@dukerealty.com

 

19



--------------------------------------------------------------------------------

With a copy to:

  

Duke Realty Corporation

  

600 East 96th Street, Suite 100

  

Indianapolis, Indiana 46240

  

Attention:  Richard Hayes

  

Telephone:  (317) 708-8046

  

Email:  richard.hayes@dukerealty.com

With a copy to:

  

United Surgical Partners International, Inc.

  

15305 Dallas Parkway, Suite 1600

  

Addison, Texas 75001

  

Attention: Jason Cagle

  

Telephone: (972) 713-3578

  

Email:  jcagle@uspi.com

And a copy to:

  

Condon Thornton Sladek Harrell PLLC

  

8080 Park Lane, Suite 700

  

Dallas, Texas 75231

  

Attention:  William L. Sladek

  

Telephone: (214) 691-6310

  

Email:  bsladek@ctshlaw.com

Purchaser’s counsel may deliver any notice required or otherwise permitted to be
given by Purchaser hereunder with the same effect as if given directly by
Purchaser.

ARTICLE XI

RISK OF LOSS

Section 11.01 Minor Damage.   In the event of “minor” loss or damage [being
defined for the purpose of this Contract as damage to the Property such that the
Property could be repaired or restored, in the opinion of an architect mutually
acceptable to Seller and Purchaser (with any fees, costs or expenses pertaining
to such opinion to be borne equally by Purchaser and Seller), to a condition
substantially identical to that of the Property immediately prior to the event
of damage at a cost equal to or less than $1,500,000 and which would not permit
Tenant to terminate the Lease, neither Seller nor Purchaser shall have the right
to terminate this Contract as to the Property due to such damage, but all of
Seller’s rights, title and interest to any claims and proceeds Seller may have
with respect to any casualty, rental loss and other insurance policies relating
the Property shall either be paid in accordance with the terms of the Lease or
to the extent that Seller would receive such payments shall be paid to Purchaser
and held and disbursed by Purchaser in accordance with the terms of the Lease.

Section 11.02 Major Damage.   In the event of a “major” loss or damage (being
defined as any loss or damage which is not “minor” as defined hereinabove),
Purchaser shall have the option of terminating this Contract by written notice
to Seller delivered no later than the date that is ten (10) business days after
the date Purchaser is notified of the damage, in which event Seller and
Purchaser shall thereupon be released from any and all

 

20



--------------------------------------------------------------------------------

liability hereunder except for the indemnity obligations of Purchaser expressly
set forth in this Contract. If Purchaser elects not to terminate this Contract,
Purchaser and Seller shall proceed with the Closing, provided Seller shall
assign all of Seller’s right, title and interest to any claims and proceeds
Seller may have pursuant to the Lease with respect to any casualty, rental loss
and other insurance policies relating to the Property.

Section 11.03 Vendor and Purchaser Risk.   Except as set forth in Section 11.01
and Section 11.02, Seller shall bear the full risk of loss until Closing. Upon
the Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

Section 11.04 Condemnation.    If before the Closing any condemnation or eminent
domain proceedings are threatened or initiated against all or any portion of the
Property and, in the reasonable opinion of Purchaser, such condemnation or
eminent domain proceedings would materially interfere with the current use of
the Property, then Purchaser may terminate this Contract upon written notice to
Seller delivered no later than the date that is ten (10) business days after the
date Purchaser first receives notice or becomes actually aware of the
commencement of the applicable eminent domain proceedings, and Seller and
Purchaser shall thereupon be released from any and all further liability
hereunder except for the indemnity obligations of Purchaser expressly set forth
in this Contract. If Purchaser does not elect to terminate this Contract within
such ten (10) business day period, or if, in the reasonable opinion of
Purchaser, such condemnation or eminent domain proceedings would not materially
interfere with Seller’s current use of the Property, Seller and Purchaser shall
proceed to the Closing, and Seller shall assign to Purchaser at the Closing all
rights and interest of Seller in and to any condemnation awards payable or to
become payable on account of such condemnation or eminent domain proceedings.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Entire Agreement.   This Contract constitutes the entire agreement
between the parties hereto and supersedes any prior understanding, letter of
intent or written or oral agreements between the parties concerning the
Property.

Section 12.02 No Rule of Construction.   This Contract has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
party with respect to the authorship hereof or of any of the documents to be
delivered by the respective parties at the Closing.

Section 12.03 Multiple Counterpart; Governing Law.    This Contract may be
executed in multiple counterparts each of which shall be deemed an original but
together shall constitute one and the same instrument, and shall be construed
and interpreted under the laws of the State in which the Property is located
(without regard to conflicts of laws) and all obligations of the parties created
hereunder are performable in the City and County in which the Property is
located.

 

21



--------------------------------------------------------------------------------

Section 12.04 Attorneys’ Fees.   In the event of any litigation or other
proceeding brought by either party hereunder, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs of suit.

Section 12.05 Interpretation.    This Contract shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include their
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or
agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Contract in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Contract; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Contract. Seller acknowledges that Seller’s obligations
with respect to any covenant, indemnity, representation or warranty under this
Contract which expressly survives the Closing shall be considered a “liability”
for purposes of any member or other distribution limitation imposed under the
organizational laws applicable to Seller and/or its members, shareholders and
partners.

Section 12.06 Exhibits.   The exhibits attached hereto shall be deemed to be an
integral part of this Contract.

Section 12.07 Modifications.   This Contract cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

 

22



--------------------------------------------------------------------------------

Section 12.08 Reporting Person.   Purchaser and Seller hereby designate the
Title Company as the “reporting person” pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986, as amended.

Section 12.09 Time of Essence.   Time is of the essence to both Seller and
Purchaser in the performance of this Contract, and they have agreed that strict
compliance by both of them is required as to any date and/or time set out
herein, including, without limitation, the dates and times set forth in Article
IV of this Contract. If the final day of any period of time set out in any
provision of this Contract falls upon a Saturday, Sunday or a legal holiday
under the laws of the State in which the Property is located, then and in such
event, the time of such period shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.

Section 12.10 Confidentiality.   Purchaser and Seller shall hold, and shall
cause and their respective employees and representatives to hold, in strict
confidence, and Purchaser and Seller shall not disclose, and shall prohibit
their respective employees and representatives from disclosing, to any other
person without the prior written consent of the other party, (a) the terms of
this Contract and the Property, including the Lease, (b) any of the information
in respect of the Property delivered to or for the benefit of Purchaser whether
by its employees and representatives (“Purchaser’s Representatives”) or Seller
or its respective employees and representatives (“Seller’s Representatives”),
and (c) the identity of any direct or indirect owner of any beneficial interest
in Seller or Purchaser. Notwithstanding anything contained in this Contract to
the contrary, the parties obligations under clauses (a), (b) and (c) of the
immediately preceding sentence shall survive the Closing and not be merged
therein. Notwithstanding anything to the contrary hereinabove set forth, the
parties may disclose such information (i) on a need-to-know basis to its
employees, agents, consultants, members of professional firms serving it,
Tenant, and existing or potential lenders, investors, partners, consultants and
brokers, on a confidential basis, such terms of the Contract as are customarily
disclosed to such parties in connection with similar acquisitions, (ii) as may
be required in order to comply with applicable laws, rules or regulations or a
court order or as may be required for any disclosure or filing requirements of
the Securities and Exchange Commission, the Securities Act of 1933, as amended
(the “Securities Act”), the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules promulgated thereunder or any authority governing
disclosure filings required by applicable law, rules or regulations, including
but not limited to the disclosure of any lease, including any amendments,
modifications, extensions or renewals thereto and any collateral material used
in connection with a public offering of securities by Purchaser or (iii) to the
extent that such information is a matter of public record. By Seller’s and
Purchaser’s execution of this Contract, Seller and Purchaser hereby confirm
their respective agreement to indemnify, defend and hold the other free and
harmless from and against any and all problems, conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations (including
reasonable attorneys’ fees, expenses and disbursements), of any kind or nature
whatsoever, arising out of a breach of this Section 12.10 by the indemnifying
party.

Section 12.11 Information and Audit Cooperation.  At Purchaser’s request, at any
time after Closing and continuing for a period of one (1) year after Closing,
Seller

 

23



--------------------------------------------------------------------------------

shall provide to Purchaser’s designated independent auditor access to the books
and records of the Property, and all related information regarding the Property
for the period for which Purchaser is required to have the Property audited, and
Seller shall provide to such auditor a representation letter regarding the books
and records of the Property, in substantially the form of Exhibit K attached
hereto, in connection with the normal course of auditing the Property in
accordance with generally accepted auditing standards.

Section 12.12 Assignment.  Purchaser shall have the right to assign all or any
portion of its rights and obligations under this Contract to (i) any entity
resulting from a merger or consolidation with Purchaser or any organization
purchasing substantially all of Purchaser’s assets, (ii) any entity succeeding
to substantially all of the business and assets of Purchaser, (iii) any
subsidiary, affiliate or parent of Purchaser, (iv) any entity controlling,
controlled by or under common control with Purchaser or (v) any entity resulting
from the reorganization of Purchaser outside of a bankruptcy reorganization. In
such event, Purchaser shall notify Seller of such transfer. For purposes of this
Contract, “control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership or voting securities, by contract, or otherwise.
Except as set forth above in this Section 12.12, Purchaser shall have no right
to assign this Contract or any of Purchaser’s rights or obligations hereunder
without the prior written consent of Seller. No assignment of this Contract by
Purchaser shall relieve the entity named as Purchaser herein from its
obligations hereunder.

Section 12.13 Independent Contract Consideration.  Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Contract. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Contract, and is
nonrefundable in all events.

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF,  this Contract has been executed by Purchaser and Seller as
of (but not necessarily on) the date and year first above written.

 

PURCHASER:

CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability company

By:

 

/s/ John E. Carter

Name:

 

John E. Carter

Title:

 

Manager

SELLER:

BREMNERDUKE MARY SHIELS DEVELOPMENT, L.P., an Indiana limited partnership

 

By:  

 

Mary Shiels Development GP, LLC, an Indiana limited liability company, its
general partner

   

By:  

 

Duke Realty Limited Partnership, an Indiana limited partnership, its sole member

     

By:  

 

Duke Realty Corporation, an Indiana corporation, its general partner

       

By:      /s/ Donald R. Dunbar

       

Name:      Donald R. Dunbar

        Title: Authorized Representative

 

25



--------------------------------------------------------------------------------

TITLE COMPANY JOINDER

The Title Company joins herein in order to evidence its agreement to perform the
duties and obligations of the Title Company set forth herein and the
accompanying escrow instructions and to acknowledge receipt, as of the date set
forth below, of an original counterpart of this Contract signed by Seller and
Purchaser.

Date: July 26, 2012.

 

FIDELITY NATIONAL TITLE

INSURANCE COMPANY

By:

 

/s/ Stephany Roppalo

Name:   

 

Stephany Roppalo

Title:

 

Escrow Officer

Address:  

  Fidelity National Title Insurance Company  

2001 Bryan Street, Suite 1700

 

Dallas, Texas 75201

 

26



--------------------------------------------------------------------------------

SCHEDULE 3.03

LIST OF CERTAIN REVIEW ITEMS

TENANT INFORMATION

 

1.

Rent Roll – Rent roll including square footage, lease term, base rent and
scheduled rent escalations.

 

2.

Lease Documents – All leases, lease addendum, lease amendments, subleases,
occupancy agreements, license to use, commencement verification letters, and any
other letter agreements related thereto.

 

3.

Tenant Financial Statements, if any

OPERATING INFORMATION

 

4.

Historical Operating Statements – Historical operating statements. Current YTD
monthly operating statements.

 

5.

Operating Budget – Current year’s operating and capital budget(s).

 

6.

Service Contracts – Copies of all service, maintenance, leasing, management, and
other contracts or agreements to be assumed by Purchaser at closing.

 

7.

Tax Bills – Three (3) years historical real estate tax bills.

BUILDING INFORMATION

 

8.

Property Condition Reports – All third party reports in Seller’s possession
accessing the physical and structural condition of the Property and Property
components including, without limitation: Soils (including boring logs and soils
reports) and Geotechnical reports.

 

9.

Site and Building Plans – Comprehensive set of “As-Built” plans including all
specialty plan subsets: Architectural, Structural, Mechanical, Plumbing,
Electrical, Roof, and Landscape plans.

 

10.

Certificates of Occupancy – Copies of certificates of occupancy for the building
shell(s) and all demised tenant spaces.

MISCELLANEOUS OTHER INFORMATION

 

11.

Title – Existing owner’s title policy for the Property.

 

12.

Violations – Copies of any notices of violations from any agency or entity
having public or private jurisdiction over the Property.

 

Schedule 3.03 - 1



--------------------------------------------------------------------------------

13.

Litigation – List of all litigation pending against the Property or the Seller
relating to the Property.

 

Schedule 3.03 - 2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

BEING a parcel of land located in the City of Dallas, Dallas County, Texas, a
part of the John Grigsby Survey, Abstract No. 495, being all of the City of
Dallas Block No. 1/634 and being a part of the City of Dallas Block No. 634-1/2,
being a part of Lots 6 thru 12, Block 634-1/2, Dan Jones Replat, an addition to
the City of Dallas as recorded in Volume 1, Page 463, Map Records Dallas County,
Texas, being all of Lot 4A, Block 1/634, Cityplace Addition, an addition to the
City of Dallas as recorded in Volume 86247, Page 1, Deed Records Dallas County,
Texas, and being a part of Tract 1, a part of Tract 4, and all of Tract 5 as
described in deed to CWS Lemmon, L.P. as recorded in County Clerk’s Document No.
200600021271, Deed Records Dallas County, Texas, and being all of Tract 1 and a
part of Tract 2 as described in deed to CWS Lemmon, L.P. as recorded in County
Clerk’s Document No. 200600021272, Deed Records Dallas County, Texas, and being
all of that abandoned Howell Street (a variable width right-of-way), according
to City of Dallas Ordinance No. 22847 as recorded in Volume 2000025. Page 6341,
Deed Records Dallas County, Texas, and being further described as follows:

BEGINNING at an “X” found in concrete for the southwest corner of said Lot 4A,
said point being the southwest corner of said Tract 1 recorded in County Clerk’s
Document No. 200600021272, said point being the southeast corner of said Tract
5, said point being in the southeasterly line of said abandoned Howell Street,
and said point being in the north line of Lemmon Avenue West, (a variable width
right-of-way);

THENCE North 87 degrees 03 minutes 14 seconds West, 83.66 feet to a one-half
inch iron rod found at the south corner of said Tract 4, said point being in the
northeasterly line of abandoned Howell Street, and said point being in the north
line of Lemmon Avenue West;

THENCE North 86 degrees 55 minutes 50 seconds West, 29.82 feet along the
southwest line of said Tract 4 and along the north line of Lemmon Avenue West to
a one-half inch iron rod set for corner;

THENCE North 45 degrees 04 minutes 50 seconds East, 146.43 feet to an “X” set
for corner;

THENCE South 44 degrees 55 minutes 10 seconds East, 2.59 feet to an “X” set for
corner;

THENCE North 45 degrees 04 minutes 50 seconds East, 34.00 feet to an “X” set for
corner;

THENCE North 44 degrees 55 minutes 10 seconds West, 2.59 feet to an “X” set for
corner;

THENCE North 45 degrees 04 minutes 50 seconds East, 55.05 feet to a one-half
inch iron rod set for corner;

 

A - 1



--------------------------------------------------------------------------------

THENCE South 44 degrees 55 minutes 10 seconds East, 6.00 feet to a point for
corner;

THENCE North 45 degrees 04 minutes 50 seconds East, 35.00 feet to a “PK” nail
set for corner;

THENCE North 44 degrees 55 minutes 10 seconds West, 6.00 feet to a “PK” nail set
for corner;

THENCE North 45 degrees 04 minutes 50 seconds East, 55.74 feet to a one-half
inch iron rod set in the northeast line of said Tract 1 as recorded in County
Clerk’s Document No. 200600021271, said point being the northeast line of said
Tract 2, and said point being in the southwest line of Lemmon Avenue East (a
variable width right-of-way);

THENCE along the southwest line of Lemmon Avenue East as follows:

South 44 degrees 53 minutes 01 seconds East, 22.16 feet to a “X” found in
concrete at the east corner of said Tract 1 as recorded in County Clerk’s
Document No. 200600021271, said point being the east corner of said Tract 2, and
said point being in the northwesterly line of abandoned Howell Street;

South 45 degrees 04 minutes 50 seconds West, 5.37 feet along the southeast line
of said Tract 1 as recorded in County Clerk’s Document No. 200600021271 and
along the southeast line of said Tract 2 to a five-eights inch iron rod found in
the northwesterly line of abandoned Howell Street;

South 44 degrees 53 minutes 13 seconds East, 50.67 feet to a five-eights inch
iron rod found for the north corner of said Lot 4A, said point being the north
corner of said Tract 1 as recorded in County Clerk’s Document No. 200600021272,
and said point being in the southeasterly line of abandoned Howell Street;

South 44 degrees 53 minutes 01 seconds East, 234.36 feet to a one-half inch iron
rod set for the most easterly corner of said Lot 4A and said point being the
most easterly corner of said Tract 1 as recorded in County Clerk’s Document No.
200600021272;

THENCE South 44 degrees 34 minutes 41 seconds West, 42.51 feet to a one-half
inch iron rod set for the southeast corner of said Lot 4A, said point being the
southeast corner of said Tract 1 as recorded in County Clerk’s Document No.
200600021272, and said point being in the north line of Lemmon Avenue West;

THENCE North 87 degrees 03 minutes 13 seconds West, 301.20 feet along the south
line of said Lot 4A, along the south line of said Tract 1 as recorded in County
Clerk’s Document No. 200600021272, and along the north line of Lemmon Avenue
West to the POINT OF BEGINNING and containing 55,702 square feet or 1.279 acres
of land.

 

A - 2



--------------------------------------------------------------------------------

EXHIBIT B

Title Exceptions

 

1.

Terms, provisions, and conditions of Agreement dated June 30, 1969, filed
July 10, 1969, recorded in Volume 69134, Page 1782, Deed Records, Dallas County,
Texas, amended by instrument filed September 30, 1970, recorded in Volume 70190,
Page 1320, Deed Records, Dallas County, Texas.

 

2.

Easement for the installation, operation and maintenance of an underground cable
television system granted to TCI Cablevision of Dallas, Inc., by instrument
filed October 27, 1990, recorded in Volume 98211, Page 1345, Deed Records,
Dallas County, Texas.

 

3.

Easement granted by Southwestern Dynamics, Inc. to Dallas Power & Light Company,
dated February 10, 1970, filed April 2, 1970, recorded in Volume 70064, Page
1250, Deed Records, Dallas County, Texas.

 

4.

Terms, provisions, and conditions of Boundary Line Agreement Consent to
Encroachment and License Agreement filed September 24, 1986, recorded in Volume
86186, Page 5227, Deed Records of Dallas County, Texas.

 

5.

Terms, provisions, conditions and reservations of easements contained in the
City of Dallas Ordinance No. 22247 as disclosed by Quit Claim Deed filed
October 1, 1996, recorded in Volume 96192, Page 960, Deed Records, Dallas
County, Texas. Copy of Ordinance contained in Affidavit filed February 7, 2000,
recorded in Volume 2000025, Page 6341, Deed Records, Dallas County, Texas.

 

6.

Terms, provisions, and conditions of Agreement dated November 19, 1968, filed
December 5, 1968, recorded in Volume 68237, Page 1564, Deed Records, Dallas
County, Texas.

 

7.

Street easement as contained in that certain document dated January 31, 1963,
executed by Paul Brancato and Sophia Brancato to the City of Dallas filed
February 1, 1963, recorded in Volume 5944, Page 664, Real Property Records,
Dallas County, Texas.

 

8.

Terms, provisions and conditions of Easement Agreement reserved in Special
Warranty Deed dated November 30, 2009, from CWS Lemmon, L.P., to BremnerDuke
Mary Shiels Development, L.P., filed on December 1, 2009, recorded in Clerk’s
File No. 200900335818, Official Public Records of Dallas County, Texas.

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL WARRANTY DEED

[To be conformed to the laws of where the Property is located.]

 

This instrument prepared by or under the supervision of
(and after recording should be returned to):   

Name:

 

                                             ,Esquire

    

Address:    

 

 

      

 

      

 

    

(Space Reserved for Clerk of Court)

  

 

 

 

Parcel I.D. No.

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made and entered into as of the        day of
                    , 20     by                                          
           , a                                                      
(“Grantor”), whose mailing address is                                          
       ,                               ,                 ,          , to
                                     , a
                                         (“Grantee”), whose taxpayer
identification number is                                and whose mailing
address is                                          
                                       . Wherever used herein, the terms
“Grantor” and “Grantee” shall include all of the parties to this instrument and
their successors and assigns.

W I T N E S S E T H:

GRANTOR, for and in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, has granted, bargained and sold, and by these presents does hereby
grant, bargain and sell to Grantee and Grantee’s heirs, successors and assigns
forever, the following described land situate and being in              County,
                 (the “Property”), to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

TOGETHER WITH all right, title and interest of Grantor in and to all the
tenements, hereditaments and appurtenances thereunto belonging or in anywise
appertaining.

THIS CONVEYANCE is made SUBJECT TO: (i) all exceptions to title set forth on
Exhibit “B”, attached hereto and made a part hereof for all purposes; (ii) taxes
for the year 20     and subsequent years, the payment of which Grantee assumes
(collectively, the “Permitted Exceptions”).

 

C - 1



--------------------------------------------------------------------------------

TO HAVE and to hold the same in fee simple forever.

GRANTOR hereby covenants with Grantee that it is lawfully seized of the Property
in fee simple, that it has good right and lawful authority to sell and convey
the Property, that it hereby fully warrants the title to the Property and will
defend the same against the lawful claims of all persons claiming by, through or
under Grantor, but no others.

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year first above written.

 

WITNESSES:

   

                                                                       
      , a    

    

   

 

 

 

   

By:

 

 

Print Name:

 

 

   

Print Name:

 

 

     

Title:

 

 

       

Print Name:

 

 

    [CORPORATE SEAL]      

Address:

 

 

       

 

       

 

STATE OF                                                              )      

                                                                        
         ) ss:

      COUNTY OF                                                          )      

The foregoing instrument was acknowledged before me this       day of
                , 20     by                                         , as
                                         of
                                         corporation, on behalf of the
corporation. They/he/she are/is personally known to me or produced
                                                          as identification.

 

   

 

[Notarial Seal]

   

Notary Public, State of

 

 

   

Print Name:

 

 

   

My Commission Expires:

 

 

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT A

To Special Warranty Deed

PROPERTY DESCRIPTION

 

C - 3



--------------------------------------------------------------------------------

EXHIBIT D

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF                 §

  

                                             §

  

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF                     §

  

                                  (“Grantor”) and
                                 (“Grantee”) are parties to that certain
Purchase Agreement dated                 , 2012 (as amended, the “Purchase
Agreement”). Grantor for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable consideration to Grantor in hand
paid by Grantee, has GRANTED, SOLD, ASSIGNED, TRANSFERRED, CONVEYED, and
DELIVERED and does by these presents GRANT, SELL, ASSIGN, TRANSFER, CONVEY, and
DELIVER unto Grantee, all the following described properties, rights, and
interests (collectively, the “Property”) arising or used in connection with that
certain real property described on Exhibit A attached hereto and incorporated
herein by reference (the “Real Property”):

(a)      Grantor’s right, title and interest in that certain Lease Agreement
between Grantor, as landlord, and MSH Partners, L.L.C., a Texas limited
liability company, as tenant dated November 30, 2009, as subsequently amended
(the “Tenant Lease”); and

(c)      to the extent assignable and without any warranty by or recourse to
Grantor, all intangible property owned or held by Grantor or in which Grantor
has an interest, if any, in connection with any of the Property or the
operations thereon, and the right to the use thereof, including but not limited
to Grantor’s rights under any licenses, permits and warranties in connection
with the Property.

Notwithstanding anything to the contrary contained herein, without limitation,
the following are not included in the Property (collectively, the “Excluded
Assets”): (a) the names “BremnerDuke” or “Mary Shiels” or any logo, service
mark, tradename, trademark or name utilizing “BremnerDuke” or “Mary Shiels”
(collectively, the “Marks”), (b) any lump sum or upfront payments heretofore
paid to Grantor or its predecessors under any of the Property, excluding,
however, prepaid rents under any tenant leases, (c) any unearned insurance
premiums, (d) any insurance policies or insurance contracts owned or held by
Grantor or its affiliates in connection with the Property and/or the Real
Property, and (e) any and all deposits, cash and other accounts owned or held by
Grantor or its affiliates, except for any refundable tenant security deposits.
Grantee shall not use any of the Marks in connection with the operation of the
Real Property.

It is understood and agreed that, by its execution hereof, Grantee hereby
assumes and agrees to perform all of the terms, covenants and conditions of the
Tenant Lease on the part of Grantor to be performed from and after the date
hereof including, but not limited to, the obligation to repay, in accordance
with the terms of the Tenant Lease, to such lessees, all security deposits (but
only to the extent such security deposits are actually credited or delivered to
Grantee by Grantor) required to be repaid by the terms thereof.

 

D - 1



--------------------------------------------------------------------------------

It is understood and agreed that, by its execution hereof, subject to the
limitations set forth in the Purchase Agreement, Grantor hereby agrees to
indemnify, save and hold harmless Grantee from any and all liability, claims or
causes of action, loss, cost or expense (including reasonable attorneys’ fees)
arising out of or relating to Grantor’s failure to perform any of the
obligations of Grantor under the Tenant Lease prior to the date hereof. It is
understood and agreed that, by its execution hereof, Grantee agrees to
indemnify, save and hold harmless Grantor from any and all liability, claims or
causes of action, loss, cost or expense (including reasonable attorneys’ fees)
arising out of or relating to Grantee’s failure to perform any of its
obligations under the Tenant Lease from and after the date hereof.
Notwithstanding anything to the contrary contained in this Bill of Sale, Blanket
Assignment, and Assumption Agreement, Grantor’s indemnification obligations set
forth herein shall be subject to the limitations on liability set forth in the
Purchase Agreement.

IN WITNESS WHEREOF, Assignor has executed this instrument as of (but not
necessarily on this          day of                     , 20    .

 

ASSIGNOR:

                                                 , a                 

By:

 

 

Print Name:

 

 

Title:

 

 

ASSIGNEE:

CARTER VALIDUS PROPERTIES, LLC, a Delaware limited liability company

By:

 

 

Print Name:

 

 

Title:

 

 

 

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
                                 (“Transferee”), that withholding of tax under
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”), will
not be required upon the transfer of certain real property to Transferee by
                                                      (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

  1.

Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

 

  2.

Transferor is not a disregarded entity as defined in Treasury Regulations §
1.1445-2(b)(2)(iii);

 

  3.

Transferor’s U.S. employer identification number is                         ;
and

 

  4.

Transferor’s address is                                          
               .

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

EXECUTED as of (but not necessarily on) this        day of               ,
20    .

 

TRANSFEROR:

                                 , a                                   

By:                                                                  

Name:                                                             

Title:                                                               

 

F - 1



--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this          day of                     ,
20    .

 

 

 

 

[Notarial Seal]

  Notary Public, State of                                                       
  Print Name:                                                                  
         My Commission Expires:                                       
          

 

F - 2



--------------------------------------------------------------------------------

EXHIBIT G

TENANT ESTOPPEL CERTIFICATE

 

 

 

 

 

 

 

 

Attention:

 

 

 

Re:     Estoppel Certificate

Ladies and Gentlemen:

The undersigned is the Tenant under the Lease (defined below) between
BremnerDuke Mary Shiels Development, L.P., as Landlord, and the undersigned as
Tenant, for the building located at 2727 Lemmon Avenue, Dallas, Texas and
commonly known as                            (the “Premises”), and hereby
certifies as follows:

1.       The Lease consists of the original Lease Agreement dated as of
                          , 20     between Tenant and Landlord[‘s
predecessor-in-interest] and the following amendments or modifications thereto
(if none, please state “none”):                                      
                                         
                                                          

       

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2.       The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Section 1 above.

3.       The Term commenced on                         , 20       and the Term
expires, excluding any renewal options, on                         , 20      ,
and Tenant has no option to purchase all or any part of the Premises or the
Building or, except as expressly set forth in the Lease, any option to terminate
or cancel the Lease.

4.       Tenant currently occupies the Premises described in the Lease and
Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows (if none, please state “none”):                                      
                                        

     

 

G - 1



--------------------------------------------------------------------------------

5.        All monthly installments of Basic Rent and all additional Rent have
been paid when due through                             . The current monthly
installment of Basic Rent is $                            .

6.        All conditions of the Lease to be performed by Landlord necessary to
the enforceability of the Lease have been satisfied and to the undersigned’s
knowledge, Landlord is not in default thereunder except as follows (if none,
please state “none”):

In addition, Tenant has not delivered any notice to Landlord regarding a default
by Landlord thereunder except as follows (if none, please state “none”):

7.        As of the date hereof, there are no existing defenses or offsets, or,
to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord except as follows (if none, please state
“none”):

and to the undersigned’s knowledge, no event has occurred and no condition
exists, which, with the giving of notice or the passage of time, or both, will
constitute a default under the Lease.

8.        No rental has been paid more than thirty (30) days in advance and no
security deposit has been delivered to Landlord except as provided in the Lease.

9.        If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

10.      There are no actions pending against Tenant under any bankruptcy or
similar laws of the United States or any state.

11.      Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

12.      All tenant improvement work to be performed by Landlord under the Lease
has been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full
except as follows (if none, please state “none”).

13.      Any punch list items that remain to be performed by Landlord following
the Commencement Date or other exceptions to the certifications by Tenant
hereunder are set forth in Schedule 1 to this Estoppel Certificate. If no
Schedule 1 is attached hereto or no items are listed therein by Tenant, then no
punch list items or exceptions shall be deemed to exist.

 

G - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Tenant has executed and delivered this
Estoppel Certificate as of the         day of                     , 20    .

 

 

By:                                                                    Print
Name:                                                                    
Title:                                                                    
           

 

G - 3



--------------------------------------------------------------------------------

EXHIBIT H

TENANT NOTIFICATION LETTER

                    , 20      

[Name and Address of Tenant]

 

 

Re:    

 

 

     

 

 

Dear Tenant:

Please be advised that:

1.                                           (“Purchaser”) has purchased the
captioned property (the “Property”) from                                     
(“Seller”).

2.       In connection with such purchase, Seller has transferred your security
deposit in the amount of $               (the “Security Deposit”) to Purchaser.
Purchaser specifically acknowledges the receipt of and sole responsibility for
the return of the Security Deposit.

3.       All rental and other payments that become due subsequent to the date
hereof should be payable to Purchaser and should be delivered to the following
address:

 

 

c/o                                                 

   

 

   

 

   

Attention:                                      

 

4.       Copies of any notices to landlord under your lease should be delivered
to the following address:

 

 

 

   

 

   

 

   

Attention:                                    

 

[Signature page follows.]

 

H - 1



--------------------------------------------------------------------------------

WITNESSES:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

Print Name:

 

 

PURCHASER:

 

 

 

, a

 

 

   

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

 

SELLER:

 

 

 

, a

 

 

   

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

 

H - 2



--------------------------------------------------------------------------------

EXHIBIT I

INTENTIONALLY OMITTED

 

I - 1



--------------------------------------------------------------------------------

EXHIBIT J

DISCLOSURE SCHEDULE

Seller discloses the following items with regards to its representations,
warranties and covenants set forth in Article IX of this Contract.

[TO BE COMPLETED BY SELLER, AS APPROPRIATE]

SELLER AGREES THAT ATTACHMENT OF THIS SCHEDULE TO THIS CONTRACT DOES NOT
INDICATE PURCHASER’S ACCEPTANCE OF THE ABOVE ITEMS NOR MODIFY OR OTHERWISE WAIVE
ANY OF PURCHASER’S RIGHTS UNDER THIS CONTRACT, INCLUDING PURCHASER’S RIGHT, FOR
ANY OR NO REASON, TO TERMINATE THIS CONTRACT DURING THE REVIEW PERIOD.

 

J - 1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF AUDIT LETTER

[Seller Letterhead]

 

 

 

 

 

 

 

 

 

 

        , 2012

Ladies and Gentlemen:

We are writing you, as a representative of the seller of                       
(the “Property”), as listed in the attachment, to confirm our understanding that
your audit, undertaken at the request of                       , of the Combined
Statement of Revenue in Excess of Certain Expenses (Combined Statement) of the
Property for the year ended December 31, 2011 (the “Combined Statement”), was
made for the purpose of                        (“Auditor”) expressing an opinion
as to whether the Combined Statement presents fairly, in all material respects,
the revenue and certain expenses in conformity with the accrual basis of
accounting.

By way of background to this letter, the Property was sold by the owner of the
Property (the “Owner”) to                        pursuant to a purchase and sale
agreement dated       , 2012 (the “Agreement”). The books and records relating
to the Property, while owned by the Owner, (i) were not audited, on an
individual property level, and were not prepared in anticipation of audit,
(ii) were maintained in accordance with the undersigned’s internal accounting
standards or policies, and (iii) do not contain disclosure statements (as used
in this letter, “financial statements of the Property” mean those financial
statements of the Property maintained by the Owner as described in this
sentence). In accordance with the Agreement, the Owner agreed to make available
books and records relating to the Property, without any representations or
warranties, to the purchasers, and have been made available to you at the
request of                       , without any obligation to reconstitute such
books and records in order to conform them to any particular accounting or
financial reporting standards or requirements.

Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.

We confirm, to our knowledge, the following representations made to you during
your audit:

 

  5.

The financial statements of the properties were generated from our accounting
system and are complete and accurate for the year ended December 31, 2011 and
for the       -months ended (most recent quarter end), 2012.

 

K - 1



--------------------------------------------------------------------------------

  6.

To our knowledge, for the year ended December 31, 2011, there have been no:

 

  a)

Instances of fraud involving any member of management or employees who have
significant roles in control of the financial reporting of the Property.

 

  b)

Instances of fraud involving others that are reasonably likely to have a
material effect on the financial statements of the Property.

 

  c)

Other instances of fraud perpetuated on or within the Property that are
reasonably likely to have a material effect on the financial statements of the
Property.

 

  d)

Communications from regulatory agencies concerning non-compliance with, or
deficiencies in, financial reporting practices that could have a material effect
on the financial statements of the Property.

 

  e)

Violations or possible violations of laws or regulations, the effects of which
should be considered for disclosure or recording a loss contingency in the
financial statements of the Property, in the undersigned’s business judgment.

 

  7.

To our knowledge, to the extent that such events would materially affect the
financial statements of the Property for the year 2011, we are aware of no:

 

  a.

Material transactions that have not been properly recorded in the accounting
records underlying the Statement.

 

  b.

Events that have occurred subsequent to December 31, 2011 and through the date
of this letter that would require adjustment to amounts included in the
financial statements of the Property.

 

  8.

The Property have complied with all aspects of contractual agreements that would
have a material effect on the financial statements of the Property in the event
of noncompliance.

 

  9.

To our knowledge, all income from operating leases, including recoveries from
tenants, is included in the books and records made available to you.

Very truly yours,

Company Name

 

 

   

 

 

CEO or Equivalent

   

CFO or Equivalent

 

 

K - 2